Title: To Thomas Jefferson from James Monroe, 19 August 1786
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
New York Augt. 19. 1786.

My last advis’d you of the progress of Spanish negotiation. Until that time the reference of Jay’s letter to a committee was, I believe, the point at which it rested; but to enable you to form a satisfactory opinion of the object of that letter I transcribe you only operative paragraph in it. “I take the liberty therefore of submitting  to the consideration of Congress whether it might not be adviseable to appoint a committee with power to instruct and direct me on every point and subject relative to the proposed treaty with Spain.” You are to observe his only ultimata were respecting the Mississippi and the boundaries; the committee, consisting of a member from Massachusetts, Pennsylvania, and myself, kept it about two months and at length two of them reported that they be discharged, the letter referred to a committee of the whole and himself ordered to attend. It was agreed to with this alteration that he attend Congress to explain the difficulties stated in his letter and to lay before them a state of the negotiation. He accordingly came and being aware objections would be made to his entering into debate, produced a long written speech which he read by virtue of his office and which was in substance as follows. France against our right of the navigation of the Mississippi and, in case of a variance with Spain upon that point, against us. Well to be on good terms with Spain therefore on that account as well as to avail ourselves of her influence in the councils of Portugal, the Italian States and the Barbary Powers, as also in those of France herself. That Great Britain would rejoice to see us at variance with Spain, and therefore would foment dissentions between us that in case this treaty failed, Spain, mortified and disappointed in the eyes of all Europe would enter into engagements with Britain (or in resentment) so as to exclude us from her ports. For these reasons and fully to obtain the confidence and good wishes of that power, as also her good services in the lines abovesaid, he thought it wise to forebear the use of the navigation of Mississippi for twenty-five years or thirty, if necessary, as a condition to obtain at the same time the following liberal articles as the basis of a commercial treaty.—1. All commercial regulations shall be reciprocal, Spanish merchants in the ports of [America] and American merchants in those of Spain and the Canaries to have the rights of native merchants of the two countries. 2. To establish consuls in their respective countries. 3. The bona fide manufactures and productions of both parties, tobacco excepted, to be admitted in the ports aforesaid in the vessels of both parties upon the same footing as if they were their own manufactures and productions; and further that all such duties and imposts as may mutually be thought necessary to lay on them by either party shall be regulated on principles of exact reciprocity by a tariff to be form’d within one year after the ratification of this treaty, and in the mean time they shall severally pay in the ports of each other  those of natives only. 4. Masts and timber for the navy to be bought, provided they be as cheap as in other countries. This was the amount of his communications as to the project which he urged our adopting by all the arguments he could think of, such as, we cant obtain the use, and therefore of no consequence; we must now decide; must terminate in accomodation, war, or disgrace, the last the worst, the second unprepar’d for, the first the preferable course; that we should avail ourselves of the moment or Britain would; therefore no time to lose with others of the same kind. This subject hath, since the above communication, engaged the attention of Congress for ten days past. The delegates of Massachusetts who are his instruments on the floor moved in committee to repeal his ultimata with a view of suffring him to proceed at pleasure, and upon this point hath the debate turn’d. It hath been manifest they have had throughout seven states and we five. They, to Pennsylvania inclusive, and Delaware being absent, the rest against him. We deny the right in seven states to alter an instruction so as to make it a new one but they will proceed, be that as it may, the treaty in that event be form’d and soon presented for ratification. To prevent this we have told them we would give notice to the secretary of the incompetency of his powers as also to the resident of Spain to justify Congress in refusing to ratify, if they should chuse it. In this state it remain’d without any new proposition untill yesterday, being friday. We stated however in the close of the day that we would agree that a treaty be form’d upon the following conditions. That exports be admitted thro the Mississippi, paying at New Orleans a duty of two and half per cent ad valorem to Spain, to be carried thence in Spanish American and French bottoms. That imports be prohibited in that line. If this should be adopted we propose to change the scene of negotiation and to carry it to Madrid, to take it out of the present and put it into yours and Adams’s hands. We fear however and with too much reason that this will fail. Nothing could have been more unfortunate than even the agitation of this subject. It hath lessen’d the ground on which we stood and given Spain hopes she had no reason to calculate on. What prospects to the general interest might be calculated on as resulting from the deliberations of the convention at Annapolis must be diminished. In short the measure strikes me as every way highly injurious. I am sorry to inform you that our affairs are daily falling into a worse situation, arising more from the intrigues of designing men than any real defect in our system or distress of our affairs. The same party who advocate this  business have certainly held in this city committees for dismembering the confederacy and throwing the states eastward the Hudson into one government. As yet this business hath not gone far but that there should be a party in its favor, and a man, heretofore so well respected but in my opinion so little known, engag’d in it is to me very alarming. Congress have again requir’d money for the insuing year, including that part of the principal of the foreign loans that becomes due in that time. All the States except New York and Pena. have acceded to the impost to the acceptation of Congress, the former hath granted the revenues accruing from it but hath not made the collectors so amenable to Congress as the system requires and the other states have done; and Pena. hath granted the impost but suspended its operation untill all the states shall have granted the supplemental funds. A committee is appointed to attend the legislature of Pena. on this subject, and recommendation pass’d to the Executive of New York to convene the legislature to take the said system again into consideration. They meet in the usual term in the fall or commencment of the winter. They have pass’d an ordinance regulating the coin. I have been appriz’d of the arrival of the Encyclopedie at Baltimore upon the cover of a letter address’d from Mr. Mazzai, forwarded thence here, but have not heard in whose ship or under whose care it is except from your letter. I have since my last received yours of the 10. of May. Your late communications on the commercial subject have given great satisfaction to Congress. We hope the monopoly of our tobacco in hands of the farmers general will ultimately be abolish’d. The services of Monsr. La Fayette are acknowledg’d with gratitude by Congress. I shall leave this after the first of Octr. for Virginia, Fredricksburg. Believe me I have not relinquish’d the prospect of being your neighbour. The house for which I have requested a plan may possibly be erected near Monticello. To fix there and to have yourself in particular with what friends we may collect around for society is my chief object, or rather the only one which promises to me with the connection I have form’d real and substantial pleasure, if indeed by the name of pleasure it may be call’d. I inclose you some letters for yourself and Miss Patsy to whom be so kind as make my best respects. I am Dear [Sir] very affectionately yr. friend & servant,

Jas. Monroe

